DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
According to claim amendment filed on 11/02/2021, claims 1-8, 12 and 13 have been canceled, and new claims 14-25 have been added.  

Claim Objections
Claim 1 is objected to because of the recitation of “the pixel group” in line 5 of the claim.  It appears to be misspelling of the pixel groups.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (US 2008/0180547).

Regarding claim 14, Hirose teaches an imaging device comprising: 
pixel groups in which a plurality of unit pixels, each having a photoelectric converter, are arranged in a matrix (Figs. 1 & 2. Note two pixel groups having different gains at ISO100 and ISO400 as shown in Fig. 2); Page 3 of 8U.S. Patent Application No. 16/824,130 Docket No. Docket No. 10196820US01 (1880-1771) 
a plurality of column signal lines (Fig. 1), in which m rows are arranged in each pixel column in the pixel group (Figs. 1 & 2 and par. [0042]-[0046], wherein a plurality column signal lines shown in Fig. 1 are selected by column selector 4 for multiplexing into pixel reader 2 which is known as horizontal transfer array.  Each column signal line is connected to a plurality of rows in the pixel group(s) indicated in Fig. 2); and  
a controller configured to control multiplying and reading out pixel signals of a first pixel group consisting of n (n < m) rows among the pixel groups by a first gain (ISO100), and multiplying and reading out pixel signals of a second pixel group consisting of n rows by a second gain (ISO400) (see Figs. 1 & 2 and par. [0046].  Note n = 2 and m = 12 as in case of Fig. 2).

Regarding claim 15, it is also clearly seen in Fig. 2 of Hirose that each of the first and second pixel group consists of an even number of rows of pixel groups (i.e., each group consists of 6 rows). 



Regarding claim 18, Hirose also teaches that the imaging device further comprising a light-emitter (300 in Fig. 5), wherein, if image capturing is performed by causing the light-emitter to emit light, the controller performs control for reading out a signal obtained by multiplying the first gain by the pixel signals of the first pixel group and a signal obtained by multiplying the second gain by the pixel signals of the second pixel group before an amount of light emission of the light-emitter is determined (see par. [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 2008/0180547) in view of Kanemitsu et al. (US 2015/0163430).


However, in the same field of endeavor, Kanemitsu teaches an imaging device in which a plurality of rows of pixel signals are simultaneously read out for each horizontal synchronization signal in a high speed reading mode to increase readout performance (Kanemitsu, Figs. 10, 11A and 11B, par. [0085]-[0086]).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the imaging device in Hirose to provide a readout unit capable of reading out m rows of pixel signals in parallel for teach horizontal synchronization signal from the pixels groups in view of the teaching of Kanemitsu in order to increase readout speed for higher performance. 

Regarding claims 21, 23 and 24, the limitations of these claims are also met by the teaching of Hirose discussed in claims 15, 17 and 18, respectively. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 2008/0180547) in view of Oh (US 2019/0280031).

As to claim 16, Hirose fails to teach each of the plurality of unit pixels includes a first capacitor that converts charge generated in the photoelectric convertor into a voltage, a second capacitor capable of connecting to the first capacitor, and a switching element that controls a connection and a non-connection between the first capacitor and the second 
Oh teaches, in Fig. 3, an improved pixel unit having dual conversion gain functionality (see Abstract).  Each pixel unit includes a first capacitor (42) that converts charge generated in the photoelectric convertor into a voltage, a second capacitor (56) capable of connecting to the first capacitor, and a switching element (54) that controls a connection and a non-connection between the first capacitor and the second capacitor, and the controller switches the first gain and the second gain by controlling the switching element (see Oh, Figs. 2 & 3; par. [0022]-[0023]).
For that reason, one of ordinary skill in the art would have been motivated to modify the imaging device in Hirose to implement the dual conversion gain pixel as taught by Oh to arrive at the Applicant’s claimed invention to improve image sensing pixel capability for better image quality. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 2008/0180547) and Kanemitsu et al. (US 2015/0163430) and in further view of Oh (US 2019/0280031). 

As to claim 22, Hirose and Kanemitsu fail to teach each of the plurality of unit pixels includes a first capacitor that converts charge generated in the photoelectric convertor into a voltage, a second capacitor capable of connecting to the first capacitor, and a switching element that controls a connection and a non-connection between the first capacitor and the 
Oh teaches, in Fig. 3, an improved pixel unit having dual conversion gain functionality (see Abstract).  Each pixel unit includes a first capacitor (42) that converts charge generated in the photoelectric convertor into a voltage, a second capacitor (56) capable of connecting to the first capacitor, and a switching element (54) that controls a connection and a non-connection between the first capacitor and the second capacitor, and the controller switches the first gain and the second gain by controlling the switching element (see Oh, Figs. 2 & 3; par. [0022]-[0023]).
For that reason, one of ordinary skill in the art would have been motivated to modify the imaging device in Hirose and Kanemitsu to implement the dual conversion gain pixel as taught by Oh to arrive at the Applicant’s claimed invention to improve image sensing pixel capability for better image quality. 

Allowable Subject Matter
Claims 9-11 are allowed.  Please note the reasons for allowance for these claims in the previous Notice of Allowance mailed on 8/10/2021. 
Claims 19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

NHAN T. TRAN
Primary Examiner
Art Unit 2697



/NHAN T TRAN/Primary Examiner, Art Unit 2697